Citation Nr: 1519064	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-41 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a foot disability, to include as secondary to service-connected knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976, and from December 1976 to December 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board denied the appeal in a decision dated March 2, 2013, which was later dated April 2, 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but did not identify the date of the Board decision that he sought to appeal.  The Court issued a Notice of Docketing that identified the date of the Board decision on appeal as April 2, 2013.  In an Order dated in September 2013, the Court vacated the Board's April 2, 2013 decision and remanded the case to the Board for action consistent with the Appellee's unopposed July 2013 Motion for Remand.  Although not specifically referenced in the Court's Order, the Board decision dated March 2, 2013 is deemed to have also been vacated as it constituted the same Board decision as dated April 2, 2013.

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a foot disability, claimed as secondary to service-connected knee disabilities.  During the appeal period, the Veteran has been diagnosed as having pes planus, hallux valgus deformity, bilateral calcaneal spurring, and plantar fasciitis.  He is currently service connected for traumatic injuries of the right and left knee with patellofemoral syndrome and residuals.  

Unfortunately, the development actions requested in the Board's February 2011, August 2012, and June 2014 remands were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of all prior remands.  Accordingly, in the present case, the additional development specified in the Board's prior remand directives must be conducted prior to adjudication.

The Board's June 2014 Remand emphasized that the May 2009 and March 2011 VA examination reports noted that the Veteran had bilateral calcaneal spurring, and that a May 2007 VA treatment record noted that the Veteran was diagnosed with plantar fasciitis.  However, the VA examination reports and the August 2012 addendum opinion did not address whether these conditions were related to the Veteran's military service.  As such, the Board remanded the claim for another VA orthopedic examination to determine (a) the likelihood that any current foot disability was related to service, and (b) the likelihood that any current foot disability was proximately due to, or aggravated by, the Veteran's service-connected knee disabilities.

Pursuant to the Board's June 2014 Remand instructions, the Veteran was provided with a VA foot conditions examination in October 2014.  Significantly, the October 2014 examination report only addressed the Veteran's plantar fasciitis and did not report findings consistent with diagnoses of pes planus, hallux valgus deformity, or bilateral calcaneal spurring.  The examiner then opined that the Veteran's plantar fasciitis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner explained that plantar fasciitis was a common condition in the general population and was less likely to be related to the Veteran's period of service, as the Veteran denied any specific injury and noted that his current foot pain was different than the pain experienced during service.  The examiner also emphasized that the long time period between the Veteran's period of service and the onset of his symptomatology made it less likely to be related to service activity.  The examiner concluded that the Veteran's plantar fasciitis would have likely developed whether the Veteran was in service or not.

Significantly, the October 2014 examination report failed to opine as to whether the Veteran's foot disability was caused or aggravated by his service-connected knee disabilities, as explicitly requested in the Board's June 2014 Remand instructions.  As such, in November 2014, the Appeals Management Center requested an addendum opinion that addressed the likelihood that the Veteran's foot disability was proximately due to, or aggravated by, his service-connected knee disabilities.  

In the November 2014 addendum opinion, the VA examiner reiterated his opinion from October 2014 and added that he "would not expect" that the Veteran's current foot disabilities were caused by his knee complaints.  The examiner added that, "It has many numerous etiologies and narrowing it down to just being his knees would not be possible to say. I would expect such a condition that is so common in the population to be more likely from other sources than specifically his knee problems as a majority of people who develop it have no knee complaints.  I would not secondarily connect this to his knee problems."  

Crucially, the November 2014 addendum opinion still did not address the likelihood that the Veteran's current foot symptomatology was aggravated by his service-connected knee disabilities, as explicitly requested in the Board's June 2014 Remand.  The Court has held that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2014).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.

As such, the claim must be remanded for an additional VA opinion that complies with the Board's previous Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, to include a copy of this remand and the March 21, 1975, service treatment record wherein the Veteran complained of foot pain, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not that any foot disability diagnosed during the pendency of this appeal, or proximate thereto, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, and plantar fasciitis, is related to service. 

b.  Whether it is at least as likely as not that any foot disability diagnosed during the pendency of this appeal, or proximate thereto, to include pes planus, hallux valgus deformity, bilateral calcaneal spurring, and plantar fasciitis, is proximately due to, or aggravated by, the Veteran's service-connected knee disabilities.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2014).

If pes planus, hallus valgus deformity, bilateral calcaneal spurring, or plantar fasciitis are not found on examination of the Veteran, then the examiner should specifically address whether the previous diagnoses of these disabilities were misdiagnoses or inappropriately diagnosed conditions throughout the appeal period.  

Any opinion expressed should be accompanied by a complete rationale.  If any opinion cannot be made without resort to mere speculation, then the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, then implement corrective procedures at once.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




